Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-12-00764-CR & 04-12-00765-CR

                                  Leocadio RAMIREZ Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                            Trial Court Nos. B11-635 & B11-636
                          Honorable Rex Emerson, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED February 12, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice